Citation Nr: 0929462	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  97-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	David E. Boelzner, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Raul Correa Grau, M.D.




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

A formal hearing was held at the RO in January 1997, and a 
transcript of the hearing has been associated with the 
Veteran's claims file.

By way of background, in February 2000, the Board reopened 
the Veteran's claim for service connection for an acquired 
psychiatric disability, and then denied service connection 
for PTSD and remanded the claim of service connection for an 
acquired psychiatric disability other than PTSD for further 
evidentiary development.  After completing the requested 
development, the claim was returned to the Board, and in a 
September 2003 decision, service connection was denied.  
However, pursuant to an October 2004 order issued by the 
Court of Appeals for Veterans Claims, the Board's September 
2003 decision was vacated, and in February 2005, the Board 
remanded the Veteran's claim for development in compliance 
with the Court's order.  

After completion of the requested development, the claim was 
returned to the Board, and service connection for an acquired 
psychiatric disorder other than PTSD was denied in a decision 
issued in March 2006.  A subsequent March 2007 Court order 
vacated the Board's March 2006 decision, and the claim was 
again returned to the Board.  In March 2008, the Board 
remanded the claim for further evidentiary development 
pursuant to the Court's order.  The claim has again been 
returned to the Board.

The appeal is REMANDED to the RO, and VA will notify the 
Veteran if further action is required.


REMAND

As referenced above, the Veteran's claim was last remanded by 
the Board in March 2008 for evidentiary development pursuant 
to a March 2007 Court order, which found the March 2005 VA 
psychiatric examination to be insufficient because in the 
opinion offered, the examiner indicated that there was no 
objective evidence of psychiatric treatment in service, when 
the Veteran's service treatment records contained an in-
service psychiatric evaluation.   

The Veteran was afforded another VA examination in June 2008, 
and in an October 2008 addendum to the report, the examiner 
opined that the Veteran's diagnosed depression and alcohol 
dependence are not caused by or related to his in-service 
emotional instability.  However, in support of this 
rationale, the examiner opines that the Veteran's depression 
is secondary to his physical problems that precluded him from 
maintaining stable employment, referencing the Veteran's job 
loss after a neck injury in 1988 and first psychiatric 
diagnosis of a major depressive disorder in 1991.  However, a 
review of the Veteran's claims file reflects a psychiatric 
evaluation completed by Dr. Carlos F. Acevedo in September 
1989, which references a 1986 diagnosis of depressive 
disorder.

Therefore, the Veteran's claims file should be returned to 
the VA examiner who examined the Veteran in June 2008, if 
available, for an opinion regarding the etiology of the 
Veteran's currently diagnosed acquired psychiatric disorder 
after a complete review of the Veteran's claims file.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

It is also observed that in a statement dated in May 2009, 
the Veteran's attorney objects to the inadequacy of a 
supplemental statement of the case issued by the RO in April 
2009.  The attorney objects to the paucity of reasoning 
offered by the RO for the continued denial of the Veteran's 
claim, and states that the SSOC simply makes a one-sentence 
declaration of law and offers no further discussion of the 
evidence.  However, a review of the April 2009 SSOC reflects 
that while page 7 offers a one-sentence introduction to the 
explanation of the RO's reasons and bases, page 8 contains a 
full-page discussion of the evidence.  The Veteran's attorney 
is therefore directed to the next page of the document he 
criticized, or if the last page was missing from his copy, he 
should so advise the RO to obtain that page.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's representative should be 
provided a complete copy of the April 2009 
Supplemental Statement of the Case, if he 
advises he is missing one or more of its 
pages.  

2.  The RO should refer the Veteran's 
claims file to the person who examined the 
Veteran in June 2008, who should be asked 
to re-familiarize herself with the record.

After doing so, the examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that the Veteran's 
diagnosed depressive disorder had its 
onset in service.  The examiner should 
specifically consider the following 
evidence and note this consideration in 
the examination report:

(a) the Veteran's July 1964 in-service 
psychiatric evaluation and corresponding 
diagnosis of emotional instability;

(b) the first post-service psychiatric 
diagnosis of record of depressive disorder 
in December 1986, as referenced in the 
September 1989 psychiatric evaluation of 
Dr. Carlos F. Acevedo;

(c) the June 1996 report by Dr. Francisco 
Arizmendi;

(d) the records, reports, and testimony of 
Dr. Raul Correa Grau;

(e) the February 2009 report of Dr. 
Nannette A. Ortiz.

After reviewing all of the evidence of 
record, the examiner is asked to opine 
whether the Veteran's in-service reports 
of anger and diagnosed emotional 
instability were early manifestations of 
his currently diagnosed depression.

The examiner should provide a complete 
rationale for any opinion given.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  

Likewise, if this person is not available, 
the matter should be referred to another 
for the requested opinion.  

If it is necessary to examine the Veteran 
to obtain the opinion, that should be 
arranged.  

3.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
